Citation Nr: 1408890	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), in excess of 10 percent prior to May 22, 2009, and in excess of 30 percent beginning May 22, 2009.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1983 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, granted service connection for PTSD (then characterized as an adjustment disorder with mixed anxiety and depressed mood, also claimed as PTSD and obsessive compulsive disorder) and assigned a 10 percent disability rating, effective August 1, 2007.  In a December 2010 rating decision, the RO increased the Veteran's PTSD rating to 30 percent, effective May 22, 2009.  As these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The Board notes that the Veteran timely filed a VA Form 9 in January 2011, but indicated on the form that he was requesting additional time to complete the form and formally file his appeal.  The RO attempted to contact the Veteran via phone and mail in November 2013, to no avail.  Indeed, there has been no correspondence from the Veteran since the filing of the January 2011 VA Form 9.  However, as the RO notified the Veteran via letter in December 2013 that his appeal was being certified to the Board, the Board will proceed with his appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was most recently afforded a VA examination to assess his PTSD in May 2009.  There are no subsequent relevant medical records.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the VA examination is nearly five years old and there may have been a significant change in his condition since then, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the record indicates that there are missing private treatment records.  In the May 2009 VA examination report, it states that the Veteran has received psychotherapy for his mental condition as often as one time per month from his private psychiatrist, Dr. W.F.B.  The record contains only a January 2009 report from Dr. W.F.B. submitted by the Veteran.  In a February 2009 letter, the Veteran provided the RO with contact information for Dr. W.F.B.  In a March 2009 letter, the RO sent the Veteran a VA Form 21-4142, to obtain treatment information from Dr. W.F.B.  The Veteran did not return said form, and the RO never endeavored to obtain further records; however, as the case is being remanded, the RO should again seek to obtain such records.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide an authorization form to release any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, including those pertaining to psychiatric care received from Dr. W.F.B.  If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the December 2010 statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


